 


109 HR 4091 IH: To permit certain projects and activities to resume on National Forest System lands by ratifying part 215 of title 36, Code of Federal Regulations, relating to notice, comment, and appeal procedures for such projects and activities.
U.S. House of Representatives
2005-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4091 
IN THE HOUSE OF REPRESENTATIVES 
 
October 20, 2005 
Mr. Pombo (for himself and Mr. Goodlatte) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To permit certain projects and activities to resume on National Forest System lands by ratifying part 215 of title 36, Code of Federal Regulations, relating to notice, comment, and appeal procedures for such projects and activities. 
 
 
1.Authorized notice, comment, and appeal procedures for National Forest System projects and activities
(a)In generalPart 215 of title 36, Code of Federal Regulations (2005), relating to notice, comment, and appeal procedures for National Forest System projects and activities, including provisions of such part specifying circumstances in which decisions and actions are not subject to legal notice, an opportunity to comment, or appeal, are consistent with, and fully in compliance with, section 322 of the Department of the Interior and Related Agencies Appropriations Act, 1993 (Public Law 102–381; 16 U.S.C. 1612 note).
(b)Effective dateThis section shall take effect as of July 7, 2005.  
 
